                Case 1:18-cr-00208-RMI Document 20 Filed 12/14/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 DENISE M. OKI (CABN 311212)
   Special Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7196
 7        FAX: (415) 436-7234
          Email: Denise.Oki@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11                                          EUREKA
                                        SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                       ) NO. 18-CR-208 RMI
                                                     )
14           Plaintiff,                              ) NOTICE OF DISMISSAL
                                                     )
15      v.                                           )
                                                     )
16   KAREN SELVAGE,                                  )
                                                     )
17           Defendant.                              )
                                                     )
18

19           With leave of the Court, and pursuant to Federal Rule of Criminal Procedure 48(a), the United
20 States Attorney for the Northern District of California dismisses the above information against Karen

21 Selvage with prejudice.

22

23 DATED: December 9, 2020                                      Respectfully submitted,
24                                                              DAVID L. ANDERSON
                                                                United States Attorney
25

26
                                                                KATHERINE L. WAWRZYNIAK
27                                                              Deputy Chief, General Crimes
                                                                Assistant United States Attorney
28

     NOTICE OF DIMISSAL                              1
     CR 18-208 RMI
              Case 1:18-cr-00208-RMI Document 20 Filed 12/14/20 Page 2 of 2




 1                                        [PROPOSED] ORDER

 2         Leave is granted to the government to dismiss the information against Karen Selvage with

 3 prejudice, and all dates currently set in the matter are hereby VACATED.

 4

 5         IT IS SO ORDERED.

 6

 7
           12/14/2020
 8 DATED: ______________                       _____________________________________________
                                               THE HONORABLE ROBERT M. ILLMAN
 9                                             United States Magistrate Judge
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF DIMISSAL                           2
     CR 18-208 RMI
